        Case 2:20-cv-00100-TBM-MTP Document 31 Filed 03/25/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

HANCOCK WHITNEY BANK                                                                   PLAINTIFF

v.                                                CIVIL ACTION NO. 2:20-cv-100-TBM-MTP

PHILADELPHIA INDEMNITY                                                              DEFENDANT
INSURANCE COMPANY

          ORDER DENYING PARTIAL MOTION FOR SUMMARY JUDGMENT
                             AS PREMATURE

       Now before the Court is Defendant Philadelphia Indemnity Insurance Company’s

(“Philadelphia”) Motion for Partial Summary Judgment [14], which requests that the Court

determine the legal priority of the parties’ claims to contract balances at issue. Philadelphia’s Motion,

however, was filed before any discovery was exchanged, and well before the discovery deadline, which

has not yet passed. In its Motion, Philadelphia admits that “there may be some dispute over the exact

amount of unpaid progress payments or the exact amount of damages” and that there are fact

intensive issues “that will require a great deal of discovery . . .” [15] at pg. 10, 14. Accordingly, the

Motion is premature and should be denied without prejudice to Philadelphia Indemnity Insurance

Company’s right to re-file at the appropriate stage of this litigation. See Arc Controls, Inc. v. M/V Nor

Goliath, No. 1:19-cv-391-LG, 2020 WL 1678237 (S.D. Miss. Apr. 6, 2020) (collecting cases).

       IT IS THEREFORE ORDERED AND ADJUDGED that Philadelphia Indemnity Insurance

Company’s Motion for Partial Summary Judgment [14] is DENIED as premature, WITHOUT

PREJUDICE.

       This, the 25th day of March, 2021.

                                                      ____________________________
                                                      TAYLOR B. McNEEL
                                                      UNITED STATES DISTRICT JUDGE
